DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 01/17/2020, in which, claims 1-9, are pending. Claims 1, 8 and 9 are independent. Claims 2-7, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, is/are rejected under 35 U.S.C. 103 as being un-patentable over Sawano et al., (USPAP 2010/0129585), in view of Sung et al., (USPAP 2010/0079494 1A).

 	Referring to claim 1, Sawano teaches an image forming apparatus ([image forming 70 a multifunction peripheral (MFP) having a copying function, a printer function, a scanner function, a facsimile function and the like, as shown in fig 1, see 0052), including a paper feeder ([76 of fig 1] see 0056]) in which an image recording medium ([printing on from tray 78]) having a first image formed on at least one surface or a predetermined printing surface is set, ([front or back side sheet of the document is 
an image reader that reads, ([image reading unit 72 of fig 1]) from a document placed on a document table, ([0054] the image reading unit 72 includes a document table formed of a transparent material, and is built in the apparatus body 80]), a second image to be formed on the other surface ([first side of the image]) or the printing surface of the image recording medium ([an image forming unit 74]) when an operation input of a user is detected (see [0048]); 
a display unit ([15 14 of fig 1]) that causes a display to display the second image read by the image reader, ([72 of fig 1]) together with orientation information indicating at least an orientation of the first image or an orientation of a non-printing surface being a back side of the printing surface; ([screen 110 as illustrated in fig. 4 is displayed on the display 14 of the information processing apparatus 10]); and 
a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected, ([0090] If the number of document is one, when the first page of the document is scanned by the image reading unit 72, a check screen including a preview image on preview area 224 and a settlement screen for performing settlement are sequentially displayed on the display 14, when the settlement is completed, the copy job is performed in accordance with the set condition of the job set in each operation screen [i.e. rotating the orientation of the image via operation input on the display 14 of the preview area 224] see 0133]). 

However, Sawano ‘585’ et al. don’t explicitly teach “a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected’.
 But, Sung’494’ in the same area of image display system as shown in fig 1, teaches ‘a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected’ ([the detected phase shift is transmitted to the display apparatus, and the image displayed on the display apparatus is rotated based on the detected phase shift see abstract]).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Sawano’585’ by the teaching of Sung ‘494’ for the purpose providing an image forming apparatus that can may enlarge the size when the moving direction is a preset direction and reduces the size when the moving direction is in a direction opposite to the preset direction, as discussed in paragraph 0008, by Sung’494’.
Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.




	Referring to claim 2, Sawano teaches an image forming apparatus ([image forming 70 a multifunction peripheral (MFP) having a copying function, a printer function, a scanner function, a facsimile function and the like, as shown in fig 1, see 0052), wherein the display unit causes the display to display the first image or an image on the non-printing surface when the operation input of the user is detected.

	Referring to claim 3, Sawano teaches an image forming apparatus ([image forming 70 a multifunction peripheral (MFP) having a copying function, a printer function, a scanner function, a facsimile function and the like, as shown in fig 1, see 0052), wherein the display unit causes the display to hide the first image or the image on the non-printing surface when the second image is displayed on the display, ([0039] the display 14 with the touch panel 12 is disposed on an upper end portion of the information processing apparatus 10 (apparatus body 28).

	Referring to claim 4, Sawano teaches an image forming apparatus ([image forming 70 a multifunction peripheral (MFP) having a copying function, a printer function, a scanner function, a facsimile function and the like, as shown in fig 1, see 0052), wherein when the operation input of the user is detected in a state that the second image is displayed on the display, the display unit causes the display to display the first image or the image on the non-printing surface, and causes the display to hide the second image, [0039] the display 14 with the touch panel 12 is disposed on an upper end portion of the information processing apparatus 10 (apparatus body 28).

	Referring to claim 5, Sawano teaches an image forming apparatus ([image forming 70 a multifunction peripheral (MFP) having a copying function, a printer function, a scanner function, a facsimile function and the like, as shown in fig 1, see 0052),  wherein the orientation information is an image of an arrow indicating an orientation of the one surface on which the first image is formed or the non- printing surface, and the display unit causes the display to display the image of the arrow and the second image side by side, ([0038] the information processing apparatus 10 includes an apparatus body 28 that includes the display 14 with a touch panel 12]).

	Referring to claim 6, Sawano teaches an image forming apparatus ([image forming 70 a multifunction peripheral (MFP) having a copying function, a printer function, a scanner function, a facsimile function and the like, as shown in fig 1, see 0052), wherein the orientation information is the first image or an image on the non-printing surface, and the display unit causes the display to display the first image or the image on the non-printing surface, and the second image side by side, ([0049] the display control circuit 40 includes a GPU, a VRAM, and the like, and the GPU generates display image data for displaying display image data for displaying various screens on the display 14 in the VRAM under the instruction from the CPU 32 using the image generation data stored in the RAM 34, and outputs the generated display image data to the display 14]). 




	Referring to claim 8, Sawano teaches a recording medium recording a control program for an image forming apparatus including s an image forming apparatus ([image forming 70 a multifunction peripheral (MFP) having a copying function, a printer function, a scanner function, a facsimile function and the like, as shown in fig 1, see 0052), including a paper feeder ([76 of fig 1] see 0056]) in which an image recording medium ([printing on from tray 78]) having a first image formed on at least one surface or a predetermined printing surface is set, ([front or back side sheet of the document is preset, and the user operates with the operation unit and sets the set of condition of the certain job, see 0062) the image forming apparatus ([70 of fig 1]) comprising: 
an image reader that reads, ([image reading unit 72 of fig 1]) from a document placed on a document table, ([0054] the image reading unit 72 includes a document table formed of a transparent material, and is built in the apparatus body 80]), a second image to be formed on the other surface ([first side of the image]) or the printing surface 
a display unit ([15 14 of fig 1]) that causes a display to display the second image read by the image reader, ([72 of fig 1]) together with orientation information indicating at least an orientation of the first image or an orientation of a non-printing surface being a back side of the printing surface; ([screen 110 as illustrated in fig. 4 is displayed on the display 14 of the information processing apparatus 10]); and 
a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected, ([0090] If the number of document is one, when the first page of the document is scanned by the image reading unit 72, a check screen including a preview image on preview area 224 and a settlement screen for performing settlement are sequentially displayed on the display 14, when the settlement is completed, the copy job is performed in accordance with the set condition of the job set in each operation screen [i.e. rotating the orientation of the image via operation input on the display 14 of the preview area 224] see 0133]). 
Although, Sawano ‘585’ broadly teach “a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected” as discussed above. 
However, Sawano ‘585’ et al. don’t explicitly teach “a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected’.
 But, Sung’494’ in the same area of image display system as shown in fig 1, teaches ‘a direction changer that rotates an orientation of the second image by a 
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Sawano’585’ by the teaching of Sung ‘494’ for the purpose providing an image forming apparatus that can may enlarge the size when the moving direction is a preset direction and reduces the size when the moving direction is in a direction opposite to the preset direction, as discussed in paragraph 0008, by Sung’494’.
Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.

Referring to claim 9, Sawano teaches control method of an image forming apparatus ([image forming 70 a multifunction peripheral (MFP) having a copying function, a printer function, a scanner function, a facsimile function and the like, as shown in fig 1, see 0052), including a paper feeder ([76 of fig 1] see 0056]) in which an image recording medium ([printing on from tray 78]) having a first image formed on at least one surface or a predetermined printing surface is set, ([front or back side sheet of the document is preset, and the user operates with the operation unit and sets the set of condition of the certain job, see 0062) the image forming apparatus ([70 of fig 1]) comprising: 

a display unit ([15 14 of fig 1]) that causes a display to display the second image read by the image reader, ([72 of fig 1]) together with orientation information indicating at least an orientation of the first image or an orientation of a non-printing surface being a back side of the printing surface; ([screen 110 as illustrated in fig. 4 is displayed on the display 14 of the information processing apparatus 10]); and 
a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected, ([0090] If the number of document is one, when the first page of the document is scanned by the image reading unit 72, a check screen including a preview image on preview area 224 and a settlement screen for performing settlement are sequentially displayed on the display 14, when the settlement is completed, the copy job is performed in accordance with the set condition of the job set in each operation screen [i.e. rotating the orientation of the image via operation input on the display 14 of the preview area 224] see 0133]). 
Although, Sawano ‘585’ broadly teach “a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected” as discussed above. 

 But, Sung’494’ in the same area of image display system as shown in fig 1, teaches ‘a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected’ ([the detected phase shift is transmitted to the display apparatus, and the image displayed on the display apparatus is rotated based on the detected phase shift see abstract]).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Sawano’585’ by the teaching of Sung ‘494’ for the purpose providing an image forming apparatus that can may enlarge the size when the moving direction is a preset direction and reduces the size when the moving direction is in a direction opposite to the preset direction, as discussed in paragraph 0008, by Sung’494’.
Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.

Conclusion
Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677